DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, it is not clear what structure is being claimed. The claim states the fiber has an intermediate layer, a light reflective layer, and a luminescent layer but then states respectively the layers are on two surface of the intermediate layer. The phrasing is confusing because it is not clear what structure is being claimed with this list of layers. For purposes of examination, Examiner will assume the fiber has an intermediate layer, a light-reflective layer and a luminescent layer wherein the intermediate layer has two opposing surfaces and wherein the light-reflective layer is located on a surface of the intermediate layer and the luminescent layer is located on the opposing surface of the intermediate layer.
Regarding claim 8, there are no gaps claimed between the light-reflecting members. Therefore, there it is not clear how light-reflective fillers would be located between the gaps.
Further regarding claim 8, it is not clear how the light reflecting members and light-reflecting filler are exposed from the light reflective layer. The light reflective comprises the plurality of light-reflecting members so the light reflecting members are a part of the light-reflecting layer and cannot be exposed from the layer. 
Regarding claim 9, the claim states that there is a color layer covering surfaces of the light-reflective bead so it is not clear how the claim can also state that all of the outer surface of the light-reflective beads are not covered by the color layer since the claim has already stated that some portion is covered.
Regarding claim 17, the claimed invention is to a fiber not to the method of using a fiber therefore it is not clear how a claim article may also be a method of using. Further, attempts to claim a process without setting forth any steps involved in the process raises an issue of indefiniteness (see MPEP 2173.05(q)). Here, the claim does not recite any positive steps so is considered indefinite. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-7, 12, and 17-18 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Quon (US 4,546,042).
Regarding claims 1-4, Quon discloses a longitudinally slit yarn product (fiber with cut surfaces) with a combined phosphorescent and retroreflective decorative appearance with a phosphorescent film comprising phosphorescent colorant disposed on an outer surface (luminescent surface) and retroreflective glass beads or lenses (plurality of light reflecting members) on the other surface (light-reflective surface) which forms the top and bottom surfaces (first pair of surfaces) (abstract, col. 2, lines 42-47 and lines. 59-65, col. 7, line 68 to col. 8, line 1 and Fig. 1) and the surface where the slits are made are the two side surfaces (col. 3, lines 36-43).  The laminate provides both phosphorescent (luminescent) and retroreflective (light-reflective) properties (col. 3, lines 59-61). Further, given the top and bottom surfaces are planar and the side surfaces are longitudinally slit, the cross-sectional shape would be expected to be rectangular (col. 7, lines 42-58).
Regarding claim 6, Quon disclose the total thickness of the laminate being 7 to 10 mil (about 0.18 to 0.25 mm) (col. 2, lines 57-58).
Regarding claim 7, Quon discloses a thermoplastic base layer between the phosphorescent film and the retroreflective film (Fig. 1 and col. 4, lines 24-36).
Regarding claim 12, Quon discloses the retroreflective layer comprising lenses (prisms) which are formed on the interior of the layer (Fig. 1, abstract, col. 6, lines 27-31).
Regarding claims 17-18, Quon discloses using the laminate in a yarn product that is woven into a garment which has phosphorescent and reflective properties (col. 7, line 59 to col. 8, line 13).
Claim(s) 1-5, 7, and 17-18 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Bingham (US 4,397,142).
Regarding claims 1-4, Bingham discloses coded threads for making counterfeit-inhibiting garments comprising a layer with transparent microspheres, specularly reflective layer under the microspheres (plurality of light-reflective members), and a polymer layer under the reflective layer which contains particulate material (abstract) where the particulate material is fluorescent dyes (col. 3, lines 50-52) which will give a layer that comprises luminescent material which is capable of emitting luminescence. The polymer layer and microsphere layer form two opposing surfaces (Fig. 2) and there are two side surfaces which form a rectangle in the cross-direction of the thread (Fig. 1) where the material is split into narrow widths to form the threads (abstract). 
Regarding claim 5, Bingham discloses slitting the material to widths of about 0.0145 inches (0.368 mm) (col. 4, lines 61-63).
Regarding claim 7, Bingham discloses a sublayer of polymeric binder material between the microsphere and specularly reflective layer and the layer comprising particulate material (col. 3, lines 1-21).
Regarding claims 17-18, Bingham discloses the narrow widths incorporated into a thread to be made into a garment (col. 1, lines 39-42 and col. 4, lines 63-65).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quon or Bingham as applied to claims 3 above, and further in view of Huang et al. (US Pub. 2011/0292508 A1).
Quon or Bingham discloses the fiber of claim 3 as discussed above. Quon or Bingham further discloses the light reflecting members being light-reflective beads that are exposed (Bingham, Fig. 2 and Quon, Fig. 1 and abstract) but does not disclose light-reflective filler between the light reflective layers or a color layer covering part of the outer surface of the light-reflective beads.
Huang discloses an exposed lens retroreflective article comprising a binder layer with a  layer of spaced apart optical elements that are partially embedded in the binder layer and a penetrated colored layer between the spaced apart optical elements (abstract and Fig. 1A). The colored layer covers part but not all of the outer surface of the optical elements (Figs. 1A, 1D, 1E, and 1F) and comprises pigments ([0050]).
It would have been obvious to one ordinary skill in the art at the effective filing date of the invention for the exposed beads in Quon or Bingham to have a colored layer between the beads as taught in Huang to impart color to the surface while still having high reflectivity (Huang, [0027]). Further, the pigment in Huang is considered a light-reflective filler since it will reflect light at a certain wavelength to impart color.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quon or Bingham as applied to claim 3 above, and further in view of Bingham (US 3,758,192) (hereafter “Bingham ‘192”).
Quon or Bingham discloses the fiber of claim 3 as discussed above. Quon or Bingham further discloses the light reflecting members being light-reflective beads that are exposed (Bingham, Fig. 2 and Quon, Fig. 1 and abstract) but does not disclose light-reflective filler between the light reflective layers.
Bingham ‘192 discloses reflex-reflecting structure with glass bead that are hemispherically surrounded by a binder containing specularly reflective nacreous pigment particles (reflective filler) (abstract) where the particles are between the glass beads (Fig. 4).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include reflective particles between the glass beads in the retroreflective layer in Quon or Bingham as taught in Bingham ‘192 to have an efficient reflex-reflective structure (Bingham ‘192, col. 1, lines 36-44). 
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quon or Bingham as applied to claim 3 above, and further in view of Huang and Bingham ‘192.
Quon or Bingham discloses the fiber of claim 3 as discussed above. Quon or Bingham does not disclose a mixed layer of color and fillers that does not completely cover the outer surfaces of the light reflecting members and where the fillers are light-reflective metal materials. 
Huang discloses an exposed lens retroreflective article comprising a binder layer with a  layer of spaced apart optical elements that are partially embedded in the binder layer and a penetrated colored layer between the spaced apart optical elements (abstract and Fig. 1A). The colored layer covers part but not all of the outer surface of the optical elements (Figs. 1A, 1D, 1E, and 1F) and comprises pigments ([0050]).
Bingham ‘192 discloses reflex-reflecting structure with glass bead that are hemispherically surrounded by a binder containing specularly reflective nacreous pigment particles (reflective filler) (abstract) where the particles are between the glass beads (Fig. 4). Bingham ‘192 further teaches reflective aluminum particles and TiO particles between the beads (col 1, lines 13-50 and col. 3, lines 5-7).
It would have been obvious to one ordinary skill in the art at the effective filing date of the invention for the exposed beads in Quon or Bingham to have a colored layer between the beads as taught in Huang to impart color to the surface while still having high reflectivity (Huang, [0027]). 
It would have further been obvious to one of ordinary skill in the art at the effective filing date of the invention to include reflective particles between the glass beads in the color layer in Quon in view of Huang or Bingham in view of Huang as taught in Bingham ‘192 to have an efficient reflex-reflective structure (Bingham ‘192, col. 1, lines 13-50) or as a pigment to whiten the appearance of the color layer (Bingham ‘192, col. 3, lines 5-7). 
Claim(s) 8 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quon or Bingham as applied to claim 3 above, and further in view of Nilsen et al. (US 5,657,162).
Quon or Bingham discloses the fiber of claim 3 as discussed above. Quon or Bingham further discloses the light reflecting members being light-reflective beads or lens that are exposed (Bingham, Fig. 2 and Quon, Fig. 1 and abstract) but does not disclose light-reflective filler between the light reflective layers or the light reflective layer being a plurality of prisms on the backside of the light-reflective layer with a reflective layer on the surfaces of the prisms.
Nilsen discloses retroreflective sheeting comprising an array of prisms with reflective coatings (reflective fillers) applied to various areas of the prisms including between the prisms (gaps between the light-reflecting members) (abstract and Fig. 4). Further, given the reflective coatings are applied to a surface, the coatings may be considered exposed and given the coatings do not cover the entire surface of the prisms, the prisms are also considered exposed (Fig. 4).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the retroreflective layer in Quon or Bingham to be the prism arrays with the reflective coatings on the surfaces of the prisms taught in Nilsen to create a retroreflecting material which has a uniform light pattern and a material that has a high degree of color (or showing of the underlying color) as a design choice for a retroreflecting sheeting and as a conventionally known suitable way to form retroreflective sheeting (Nilsen, col. 1, lines 61-65).
Claim(s) 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bingham as applied to claim 3 above, and further in view of Kang (US Pub. 2001/0045677 A1).
Regarding claim 14, Bingham discloses the fiber of claim 3 as discussed above. Bingham does not disclose the fluorescent particles being enclosed to form a microcapsule structure. 
Kang discloses phosphorescent particles encapsulated in a polymer which exhibit such excellent physical properties as to be applicable to various textile products (abstract) to be long lasting with high uniform luminescence as well as light fastness and weathering resistance ([0016]-[0018]) where encapsulation allows for the particles to be dispersed in a resin and not damage spinning machines when processed ([0023]). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to encapsulate the luminescent particles in Bingham or to use the encapsulated luminescent particles taught in Kang to give a luminescent appearance to the article in Bingham to have particles that are long lasting with high uniform luminescence as well as light fastness and weathering resistance where encapsulation allows for the particles to be dispersed in a resin and not damage spinning machines when processed which results in such excellent physical properties as to be applicable to various textile products (Kang, abstract, [0016]-[0018], and [0023]).
Regarding claim 16, Bingham discloses that the particle layer comprising different kinds of particles which includes fluorescent dyes and pigment particles (col. 3, lines 29-55). 
Claim(s) 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quon as applied to claim 3 above, and further in view of Kang (US Pub. 2001/0045677 A1).
Regarding claim 14, Quon discloses the fiber of claim 3 as discussed above. Bingham does not disclose the phosphorescent particles being enclosed to form a microcapsule structure. 
Kang discloses phosphorescent particles encapsulated in a polymer which exhibit such excellent physical properties as to be applicable to various textile products (abstract) to be long lasting with high uniform luminescence as well as light fastness and weathering resistance ([0016]-[0018]) where encapsulation allows for the particles to be dispersed in a resin and not damage spinning machines when processed ([0023]). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to encapsulate the luminescent particles in Quon or use the encapsulated luminescent particles taught in Kang to have particles that are long lasting with high uniform luminescence as well as light fastness and weathering resistance where encapsulation allows for the particles to be dispersed in a resin and not damage spinning machines when processed which results in such excellent physical properties as to be applicable to various textile products (Kang, abstract, [0016]-[0018], and [0023]).
Regarding claim 16, Quon teaches that it is known in the art to use both phosphorescent and fluorescent (resin colored by dyes) colorants (col. 2, lines 2-4) where the colorant is dispersed in a resin binder (col. 2, lines 60-61). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the phosphorescent coating in Quon to additionally contain a fluorescent colorant as taught in Quon to have fluorescent visual characteristics as well (Quon, col. 2, lines 2-17).
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quon in view of Kang or Bingham in view of Kang as applied to claim 14 above, and further in view of Bingham ‘192 or Nilsen.
 Quon in view of Kang or Bingham in view of Kang discloses the fiber of claim 14 as discussed above. Quon or Bingham does not disclose a hue layer with a color provided on the backside of the luminescent layer. 
Bingham ‘192 discloses a reflex-reflecting structure comprising a binder, and hemispherically coated glass beads where pigmented color layers may be provided over the binder layer (abstract) to reinforce or complement the color of the reflective layer (col. 4, lines 18-25).
Nilsen discloses retroreflective sheeting with microprisms and a reflective coating (abstract) and further comprising a colored non-reflective light dispersive adhesive coating (col. 4, lines 15-18) to have a material with a high degree of color (col. 1, lines 63-65).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to add a layer with colorant as taught in Bingham ‘192 or Nilsen at any position in the laminate in Bingham or Quon including behind a layer comprising luminescent particles to have a surface which displays a color as a desired design characteristic (Bingham ’192, col. 4, lines 18-25 or Nilsen, col. 1, lines 63-65).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 4,336,092 discloses a thread-like continuous fiber that is a laminated film of retroreflective material supported on a polyester film where the laminate is slit to form narrow strips (abstract). US 5,135,591 discloses an encapsulated phosphorescent particle (abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone number is (571)270-5772. The examiner can normally be reached Monday to Friday, 8 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCY R JOHNSON/Primary Examiner, Art Unit 1783